Title: From James Madison to Levett Harris, 8 September 1808
From: Madison, James
To: Harris, Levett



Sir.
Dept. of State, Septr. 8. 1808.

Your letters not already acknowledged bear dates March 4. April 1. & 24. 1808.  In the two last were received the communications from the Russian Government of its declarations relative to Sweden, and of its ordinance against a neutral trade between British & Russian Ports.
The President having deemed it expedient in the present state of things, to appoint a Minister Plenipotentiary to the Court of St. Petersberg, and having chosen for the occasion Mr. Short, formerly in appointment at several European Courts, who carries with him the advantages of proceeding immediately from the United States.  It will be within his duties to say what may be necessary on those communications.  The ordinance against the intercourse with England, however abridging the usual range of neutral Commerce, furnishes no ground of complaint against the measure as a violation of neutral rights--Every Nation being free to make such regulations, and few abstaining from them altogether.  In this respect the Russian Edict varies essentially from those of France & Great Britain, which relate to neutral Commerce, not with themselves, but with others.
This Letter being put into the hands of Mr. Short, will be received on his arrival.  His Official title to all the cordial aids in your power, will be seconded by the personal esteem which he will inspire, as well as by your own patriotic dispositions.  You will learn from him, and from the printed documents and other papers, of which he takes charge for you, everything in our affairs which may claim your attention; and to these sources of information I refer you.  I am &c.

James Madison

